Citation Nr: 0014541	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  98-08 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
December 1971.  This case came before the Board of Veterans' 
Appeals (Board) on appeal of a December 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma, which granted service connection 
for post-traumatic stress disorder (PTSD) and assigned a 30 
percent evaluation effective July 9, 1997.  A November 1998 
Hearing Officer's decision granted an increased evaluation of 
50 percent for PTSD, effective July 9, 1997.  Subsequent 
evidence on file reveals that the veteran desires to continue 
his appeal for a higher evaluation.

The veteran raised the issues of entitlement to service 
connection for major depression and for obsessive-compulsive 
disorder secondary to service-connected PTSD at his April 
2000 video conference hearing with the undersigned.  Since 
these issues have not been addressed by the RO, they are 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the issue on appeal has been obtained.

2.  The veteran's PTSD symptomatology causes occupational and 
social impairment, with deficiencies in most areas, such as 
work, family relations, judgment, thinking or mood, due to 
such symptoms as:  near continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control; 
difficulty in adapting to stressful circumstances; and an 
inability to establish and maintain effective relationships. 




CONCLUSION OF LAW

The criteria for a 70 percent evaluation for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.132, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for an evaluation in excess of 50 percent for PTSD is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
The Board is also satisfied that all relevant facts have been 
sufficiently developed.  In this regard the Board notes that 
more recent VA outpatient records may be available, 
employment disciplinary records have not been obtained and 
the veteran alleges that his PTSD has increased in severity 
since his most recent VA examination pertaining to this 
disability.  However, the record does contain pertinent 
medical evidence as recent as April 2000, and the veteran 
provided testimony concerning his difficulties at work at the 
videoconference hearing before the undersigned in April 2000.  
Moreover, the veteran is currently maintaining full-time 
employment, and he and his representative argued at the 
videoconference hearing that the veteran's PTSD warrants a 
rating of 70 percent.  The Board has found the evidence of 
record sufficient to support the grant of the 70 percent 
rating sought by the veteran.  Accordingly, no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board has 
reviewed the evidence of record pertaining to the history of 
the veteran's PTSD.  The Board has found nothing in the 
historical record which would lead it to conclude that the 
evidence of record is not adequate for rating purposes, nor 
has the Board found any of the historical evidence in this 
case to be of sufficient significance to warrant a specific 
discussion herein.

According to an August 1997 statement from the veteran's 
wife, the veteran has a difficult time trusting others, he is 
uncomfortable in crowds, he has problems dealing with others 
at work, and he has an obsession with neatness.

On VA psychiatric examination in October 1997, the veteran 
said that he worked for the United States Postal Service 
(USPS) as a clerk and that he had been sent home on several 
occasions on administrative leave because of insubordination 
and being rude to the customers.  He complained of insomnia, 
nightmares, an exaggerated startle response, an obsession 
with cleanliness since having to clean the blood of wounded 
and dead soldiers out of a helicopter while in Vietnam, an 
inability to deal with others, and irritability.  On mental 
status examination, the veteran answered questions but 
provided very little spontaneous information.  He had poor 
eye contact and spoke in a monotone.  He looked despondent.  
His perception was considered poor, his judgment was good.  
The impression was PTSD, moderate to severe.  Global 
assessment of functioning (GAF) was 55.

VA outpatient records from May to September 1998 contain the 
assessments of PTSD and depression.

According to a July 1998 psychological evaluation report from 
Jonathan D. Cargill, Ph.D., the veteran said that he had 
worked for the USPS for 25 years and had been frequently 
moved because of his inability to deal with the public and 
his fellow workers.  He reported memory problems, including 
difficulty remembering names, and difficulty completing 
tasks.  The veteran also noted constant anxiety, a desire to 
isolate himself from others, disorganized thinking, insomnia, 
nightmares, loss of energy, difficulty concentrating, and a 
general loss of interest in life.  It was reported that he 
had been married three times.  The veteran was taking 
medication for his psychiatric condition and was receiving 
therapy every two weeks.  He denied suicidal ideation.  The 
examiner noted that psychological testing indicated that the 
veteran was extremely anxious, severely depressed, and had a 
severe level of PTSD.  The diagnoses were PTSD, chronic, 
delayed onset, severe; and obsessive compulsive disorder.  
GAF was 45.  

The veteran testified at a personal hearing at the RO in 
October 1998 that he had difficulty establishing and 
maintaining effective work and social relationships, that he 
had little contact with others, that he was obsessed with 
cleanliness, and that he had memory loss.  

Received by the Board in October 1998 is a statement from the 
veteran's sister in which the severity of the veteran's PTSD 
is noted, including his inability to be close to his family.

The veteran testified at a video hearing conference with the 
undersigned in April 2000 that his PTSD is more disabling 
than currently evaluated, that nothing makes him happy, that 
he has frequent panic attacks, that he has been sent home 
from work about 3-4 times a year due to insubordination, and 
that his symptoms have increased since the previous VA 
examination in October 1997.

According to an April 2000 statement from Dr. Cargil, the 
veteran continued to have problems with his PTSD 
symptomatology, including flashbacks, anxiety attacks, and 
isolation from others.  It was noted that the veteran's 
marriage of five years was about to dissolve due to his 
tendency to isolate himself and to "blow up" at the 
slightest provocation.  The veteran was taking medication for 
his psychiatric problems and to help him sleep.

The veteran's claim is an original claim that was placed in 
appellate status by a notice of disagreement expressing 
disagreement with an initial rating award.  The rule from 
Francisco v. Brown, 7 Vet.App. 55, 58 (1994) (Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance.) is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found-a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In this case, the RO evaluated the veteran under 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 for PTSD.  Under Diagnostic 
Code 9411, a 50 percent evaluation is warranted for 
psychiatric disability involving occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted for 
psychiatric disability if it is productive of occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation is warranted for 
psychiatric disability if it is productive of total social 
and occupational impairment due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  38 C.F.R. § 4.130 (1999). 

The veteran's PTSD symptomatology includes panic attacks, 
anxiety, flashbacks, nightmares, insomnia, isolation from 
others, irritability, difficulty concentrating, memory 
problems, and continuous depression that affects his ability 
to function.  He has had an obsession about cleanliness since 
he had to clean the blood of wounded and dead soldiers out of 
a helicopter while he was in Vietnam, which interferes with 
his routine activities.  Although he works full-time for 
USPS, he periodically gets in trouble at work, because of an 
impaired impulse control that makes it difficult for him to 
deal with his coworkers and the public; he has been 
transferred to a position in which he is isolated from 
others.  He has been married three times, and recent evidence 
indicates that his third marriage is in trouble.  He has 
difficulty in adapting to stressful circumstances at work and 
at home, as evidenced by his problems at work, and he is 
unable to establish and maintain effective relationships with 
his family and others.  In fact, Dr. Cargill concluded from 
the results of psychological testing in July 1998 that the 
veteran had severe PTSD with a GAF of 45.

Based on the above, the Board finds that the veteran's PTSD 
symptomatology is productive of occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, 
warranting an increased evaluation of 70 percent.  The 
evidence shows that the veteran continues to work full time, 
and his PTSD symptomatology does not include gross impairment 
in thought processes, persistent delusions or hallucinations, 
grossly inappropriate behavior, intermittent inability to 
perform activities of daily living, disorientation to time or 
place, or memory loss of own occupation or name.  The 
disability does not more nearly approximate the criteria for 
a 100 percent rating than those for a 70 percent rating.  In 
fact, as noted above, the veteran and his representative 
argued at the April 2000 videoconference hearing that the 
disability warrants the 70 percent rating granted herein.


ORDER

An increased evaluation of 70 percent for PTSD is granted 
from July 9, 1997, subject to the criteria applicable to the 
payment of monetary benefits.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

